NO.    96-292
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1996   .


IN THE MATTER OF
F.M., Jr., S.M., J.B., and P.B.,
    Youths in Need of Care




APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Dorothy McCarter, Judge presiding.


COUNSEL OF RECORD:
         For Appellant:
               James B. Obie, Helena, Montana
         For Respondent:
               Joseph P. Mazurek, Attorney General, Patricia
               Jordan, Assistant Attorney General, Helena, Montana;
               Mike McGrath, Lewis and Clark County Attorney,
               Carolyn Clemens, Deputy Lewis and Clark County
               Attorney, Helena, Montana; Randi Hood, Public
               Defenders Office, Helena, Montana (guardian ad
               litem)


                             Submitted on Briefs:       October 17, 1996
                                            Decided :   December 12, 1996
Filed:
Justice James C. Nelson delivered the Opinion of the Court.

     Pursuant to Section I, Paragraph'3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter Publishing Company and West Publishing
Company.
     Floyd Daryl Milsten (Milsten), the natural father of F.M.,
Jr., S.M. and J.B., appeals the decision of the District Court for
the First Judicial District, Lewis and Clark County, terminating
his parental rights as to all three children. We affirm.
     The sole issue raised on appeal is:
     Did the District Court err in teminating Milsten's parental
rights as to F.M., Jr., S.M. and J.B.?
                Factual and Procedural Background
     The children involved in this case are J.B., a boy born
November 4, 1989; S.M., a girl born December 19, 1991; and F.M.,
Jr., a boy born April 28, 1993.      Milsten was the stepfather of
P.B., but since he never adopted her, she is not a part of this
action.
     The two younger children, S .M. and F.M., Jr., were voluntarily
placed in foster care by their mother in December 1993.    J.B. was
placed in foster care with his siblings in April 1994.      Because
Milsten was serving a sentence in federal prison, he was not
available to care for the children from the summer of 1992 until
October 1994.   The children remain in the same foster home where
                                 2
they were initially placed.
     On December 22, 1993, the District Court granted the petition
of the Department of Public Health and Human Services (DPHHS)
requesting temporary investigative authority and subsequently
declared the children to be youths in need of care.       The court
approved treatment plans for the children's mother on March 16,
1994, and for Milsten on May 19, 1994.       The mother subsequently
moved out of state and abandoned the children.
     DPHHS petitioned the District Court for termination of the
mother's parental rights on March 27, 1995, and for termination of
Milsten's parental rights on April 12, 1995. The court granted the
petition with respect to the mother on July 11, 1995, but denied
the petition with respect to Milsten.    The court determined that
DPHHS had not met its burden of showing by clear and convincing
evidence that Milsten was unable to care for his children. Milsten
was given an additional six months in which to demonstrate his
ability to parent his children.
     DPHHS provided additional services to Milsten and a hearing on
the petition for termination of his parental rights was held on
January 16 and 17, 1996. After hearing testimony from the social
worker with DPHHS, the parent trainers for DPHHS, a clinical
psychologist,   the   clinical    director   and   a   therapist   at
Intermountain Children's Home, as well as Milsten, the District
Court terminated Milsten's parental rights and awarded custody to
DPHHS with the right to consent to the youth's adoption.     Milsten
appeals.
                         Standard of Review
     In cases involving the termination of parental rights, this
Court will affirm a district court's findings of fact unless the
findings are clearly erroneous.      Matter of J.L. (Mont. 1996), 922
P.2d 459, 461, 53 St.Rep. 649, 650 (citing Matter of J.S. (1994),
269 Mont. 170, 173, 887 P.2d 719, 720) .        A finding is clearly
erroneous if it is not supported by substantial evidence; or, if so
supported, the district court misapprehended the effect of the
evidence; or, if so supported and the district court did not
misapprehend the effect of the evidence, a review of the record
leaves this Court with the definite 'and firm conviction that a
mistake has been committed.     Matter of R.B.O. (Mont. 1996), 921
P.2d 268, 271, 53 St.Rep. 640, 642 (citing Matter of D.H. (1994),
264 Mont. 521, 524, 872 P.2d 803, 805; Interstate Production Credit
v. DeSaye (1991), 250 Mont. 320, 323, 820 P.2d 1285, 1287).         We
review conclusions of law in cases involving the termination of
parental   rights   to   determine   whether   the   district   court's
conclusions are correct. Matter of R.B.O., 921 P.2d at 271.
                             Discussion
     Did the District Court err in terminating Milsten's parental
rights as to F.M., Jr., S.M. and J.B.?
     In its Findings of Fact, Conclusions of Law and Order filed
February 6, 1996, the District Court concluded that Milsten had not
succe~sfullycompleted the treatment plan in that he was unable to
attain its goals, that it was unlikely that Milsten would be able
to successfully complete the treatment plan in the foreseeable
future and that it was in the best interests of the children to
terminate Milsten's parental rights.    Milsten contends that the
District Court abused its discretion by terminating his parental
rights because he had completed the treatment plan.
     Section 41-3-609(1)(c), MCA, provides that a district court
may order the termination of the parent-child legal relationship if
the child is an adjudicated youth in need of care and:
          (i) an appropriate treatment plan that has been
     approved by the court has not been complied with by the
     parents or has not been successful; and
          (ii) the conduct or condition of the parents
     rendering them unfit is unlikely to change within a
     reasonable time. . . .
Because the termination of parental rights involves fundamental
liberty interests, the party seeking termination must present clear
and convincing evidence that the prerequisite statutory criteria
for termination have been met.    Matter of J.L., 922 P.2d at 461
(citing Matter of Custody and Parental Rights of M.M. (1995), 271
Mont. 52, 56, 894 P.2d 298, 301; Matter of J.R. (1992), 253 Mont.
434, 438, 833 P.2d 1063, 1066).
     There was substantial evidence presented at the termination
hearing to support the District Court's finding that Milsten had
not successfully completed the treatment plan and that he would not
be able to successfully complete the plan in the foreseeable
future.   Following the court's July 11, 1995 order to provide
further services to Milsten, the DPHHS social worker, Vickie Weida
(Weida),set up a plan for Milsten to have extended visitation with
the children. The visits took place in the park during the summer
and continued in Milsten's home once he obtained housing.      There
                                  5
    were several three-hour visits each week with all three children,
    and also one-on-one visits each week with each child, for a total
    of 25 visits.     Milsten never had unsupervised visits with his
    children.
          Visitations were supervised by two parent trainers, Greg and
    Mary Daly (the Dalys), who were brought in on a contract basis
    specifically to work with Milsten on his parenting skills. Weida
    and   the   Dalys testified about   their   concerns for Milsten's
    inability to attend to the most basic needs of the children to be
    safe, to have their diapers changed frequently, to have the dirty
    diapers placed out of reach of the baby while changing him and to
    be provided with healthy and properly cooked meals on a regular
    schedule.
          Mary Daly testified there were 57 instances where Milsten's
    inattentiveness to dangers to the children created an unsafe
    environment. These instances included leaving stove burners on and
    unattended within the reach of the children; leaving loose cords
    accessible which the children wrapped around their necks while
'   playing; F.M., Jr., putting his head in the toilet and Milsten
    doing nothing to prevent him from falling in; allowing J.B. to play
    on a trampoline unattended while the trampoline's springs were
    exposed; F.M., Jr., turning the hot water on and burning his
    fingers, and serving hamburgers to the children that were not
    properly cooked.    Milsten never progressed to the point that the
    children's safety could be assured with less than one other adult
    present during the entire visit.
      Although several of the people involved in this case testified
that Milsten appears to love his children and wanted to parent
them, there has been no improvement in his parenting skills and the
children are deteriorating.     Weida testified that she had been
working with Milsten for 18 months and that she doubted his
parenting skills would improve in another six months.     Greg Daly
testified that there had been no substantial change in Milsten and
there was no potential for him to change in another six months.
Mary Daly testified that she could not ethically continue to
supervise visits with Milsten because they were detrimental to the
well being of the children.     Milsten himself testified that he
thought it was best to leave the children in the foster home.
      Section 41-3-609(3), MCA, provides that when considering
whether to terminate the parent-child relationship "the court shall
give primary consideration to the physical, mental, and emotional
conditions and needs of the child." The children's best interests
are paramount over Milsten's parental rights.     J.B. is severely
emotionally disturbed and S.M. has been developmentally delayed but
has   improved in foster care.       he   social workers, clinical
psychologists and therapist all testified that the children need
permanency and stability; continued attempts to have Milsten parent
the children would be detrimental to the children. Milsten has had
almost two years in which to improve his parenting skills, but he
has been unable to do so.
      Accordingly, we hold that DPHHS has presented clear and
convincing evidence that the statutory criteria for termination of
Milsten's parental rights have been met
of the District Court.
                                            Justice
We Concur:                            / /




          Justices